United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.F., Appellant
and
DEPARTMENT OF THE AIR FORCE,
PATRICK AIR FORCE BASE, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-682
Issued: February 10, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 20, 2011 appellant, through his attorney, filed a timely appeal from the
November 5, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied modification of a wage-earning capacity determination. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden to show that OWCP’s September 12,
2005 wage-earning capacity determination should be modified.
FACTUAL HISTORY
On or about March 19, 2004 appellant, a 50-year-old maintenance worker, sustained an
injury in the performance of duty while lifting, carrying and stacking lumber. OWCP accepted
1

5 U.S.C. § 8101 et seq.

his claim for an old bucket-handle tear of the left medial meniscus, a sprain and strain of a
lumbosacral joint ligament, bulging discs at the L2-3, L4-5 and L5-S1 levels and facet
hypertrophy of the lumbar spine. Appellant received compensation for temporary total disability
on the periodic rolls.
After his surgeon found that he was at maximum medical improvement and would likely
require permanent restrictions, OWCP referred appellant to a vocational rehabilitation counselor
(RC) to assess his skills and abilities. The RC performed a transferable skills analysis to identify
job goals that would be compatible with appellant’s education and vocational abilities. She
found that with appellant’s history of heavy work such as maintenance and repair, warehouse
work, forklift operation and construction, he had no transferable skills to sedentary work.
Looking at similar work fields, the RC identified two sedentary positions: semiconductor
assembler and phonograph cartridge assembler. She identified 22 light-duty occupations for
which appellant would be qualified, including many different types of assemblers and testers,
routing clerk, coil winder, checker, culler and basket mender. But apart from electronics
assembler, these occupations did not exist in the local labor market. The RC concluded that
appellant might be best suited, with his restrictions and work background, for work as a security
guard.
In a May 10, 2005 OWCP-3 status report, OWCP’s rehabilitation specialist (RS) noted
that the RC had completed a transferable skills analysis in an effort to identify job goals
compatible with appellant’s education and vocational capabilities. The RS advised that appellant
had a high school diploma and had the ability to prepare for employment as a security guard,
which would require very short-term training to obtain the requisite license. Such jobs, he found,
were readily available with an expected entry-level wage of $7.50 per hour, based on the RC’s
review of local labor market conditions.
The RS added that appellant had the ability to work as an automobile self-serve station
attendant, a parking lot attendant, a deliverer car rental, a sales clerk (retail trade), a cashier II
and a sales attendant, all of which were classified as light-work activities. OWCP’s RS stated
that such positions were readily available in appellant’s commuting area with an expected wage
of $7.00 per hour. The RS approved active job placement efforts.
The RC developed an individual placement plan with the goal of placing appellant in an
entry-level position or one requiring a short period of training. She identified three positions
consistent with his education, restrictions and work experience: security guard, driver2 and
electronics assembler. The RC offered job descriptions and labor market surveys for each.
On August 8, 2005 appellant’s vocational rehabilitation case was closed. The employing
establishment was unable to accommodate him with alternative employment, and he was not
active in his self-directed job search efforts.

2

OWCP’s RS did not approve the job goal of driver, which was classified as a medium work activity and
therefore exceeded appellant’s medical restrictions for light-work activity.

2

On August 9, 2005 OWCP proposed to reduce appellant’s compensation for wage loss on
the grounds that he had the capacity to earn wages in the selected position of cashier II at the rate
of $280.00 per week. It explained:
“The [RC] assigned to assist you reported that, based upon your experience,
education and medical restrictions, and a labor market survey, you are employable
as a [c]ashier II. In our letter of May 10, [20]05, our office advised you that this
position is suitable to your restrictions and that you would receive 90 days of
placement assistance to help you locate work in such a position.”
OWCP initially tried to enroll appellant in training for the position of security guard, but
he failed to attend. “However, you were also provided with other positions such as [c]ashier II,
which is considered suitable and available within your commuting area.” OWCP stated that the
RC worked with appellant for at least 90 days to secure employment in the position of cashier II,
but appellant did not obtain such employment. Nonetheless, the RC had documented that
enough such positions were reasonably available in appellant’s commuting area with an entrylevel pay of $280.00 per week.
In a decision dated September 12, 2005, OWCP reduced appellant’s compensation for
wage loss on the grounds that he was capable of earning wages as a cashier II in the open labor
market.
Appellant submitted an August 14, 2008 statement from the RC assigned to his case:
“I am a vocational rehabilitation counselor. My name is Ellen D. Fernandez,
Med., CRC, CVE, a vocational consultant. I was engaged by the United States
Department of Labor to provide vocational rehabilitation assistance and
counseling in regard to [appellant]. As part of my service in regard to [appellant],
I performed a transferable skills analysis. The transferable skills analysis did not
indicate that a [c]ashier II, DOT number 462-010 position would be suitable
employment for [him]. Therefore, it was not my opinion back in 2005, nor is it
now that a [c]ashier II position is suitable employment for [appellant]. Utilizing
the LifeStep system, I have prepared a demand characteristics comparison report
for [appellant] analyzing the job of [c]ashier II, 211.462-010. The result of the
transferable skills analysis is that the [c]ashier II occupation shares no similar skill
with that of [appellant] and therefore it would not be a suitable position for him.
“These statements here have been stated within a reasonable degree of certainty
within my profession.”
In a decision dated November 5, 2010, OWCP denied modification of its September 12,
2005 determination of wage-earning capacity. It stated that its own RS had the authority to
identify additional occupations that were vocationally suitable, and that, based on appellant’s
medical restrictions, his previous work experiences and a labor market survey at the time
vocational rehabilitation was closed, the position of cashier II was selected. OWCP noted that
this position required only up to one month of on-the-job training. It found that the RC’s
statement gave no reason why transferable skills would be necessary to obtain a job that was

3

unskilled work. Appellant had a high school diploma and had performed semi-skilled work in
the past. The RC also identified other jobs that were considered unskilled work. OWCP found
that the RC’s statement was immaterial, as the transferable skill analysis and vocational
assessment were performed almost two years after appellant’s involvement with OWCP’s
vocational rehabilitation services. As appellant did not meet one of the criteria for modifying the
September 12, 2005 determination of wage-earning capacity, OWCP denied modification.
On appeal, appellant’s representative argues that the RC’s August 14, 2008 statement
presented clear evidence of error in OWCP’s September 12, 2005 determination of wage-earning
capacity, which was based on an incorrect, if not fraudulent, interpretation of her opinion. The
representative noted that OWCP was now attempting to rely on its RS, yet there was no
discussion of his report at the time of the wage-earning capacity determination.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of his duty.3 “Disability” means the incapacity,
because of an employment injury, to earn the wages the employee was receiving at the time of
injury. It may be partial or total.4
In determining compensation for partial disability, the wage-earning capacity of an
employee is determined by his actual earnings, if his actual earnings fairly and reasonably
represent his wage-earning capacity. If the actual earnings of the employee do not fairly and
reasonably represent his wage-earning capacity or if the employee has no actual earnings, his
wage-earning capacity as appears reasonable under the circumstances is determined with due
regard to the nature of his injury, the degree of physical impairment, his usual employment, his
age, his qualifications for other employment, the availability of suitable employment, and other
factors or circumstances which may affect his wage-earning capacity in his disabled condition.5
Once the loss of wage-earning capacity is determined, a modification of such
determination is not warranted unless there is a material change in the nature and extent of the
injury-related condition, the employee has been retrained or otherwise vocationally rehabilitated,
or the original determination was, in fact, erroneous. The burden of proof is on the party
attempting to show modification of the award.6
The Vocational Rehabilitation Program is comprised of an RS, who is located in the
district office, and the RC, who is a certified counselor and works on a contractual basis in the
district office’s servicing area. The claims examiner, with recommendations from the RS, is

3

5 U.S.C. § 8102(a).

4

20 C.F.R. § 10.5(f).

5

5 U.S.C. § 8115(a)

6

Daniel J. Boesen, 38 ECAB 556 (1987).

4

responsible for the management and overall direction of the case, even during the rehabilitation
period.7
The RS’s responsibilities include, but are not limited to, the following: ensuring that
there is a sufficient number of counselors to service the district office’s needs; monitoring the
RC’s performance in correlation to both the contract specifications and the quality of service
provided; assigning RCs to particular cases; reviewing RC reports for completeness and
timeliness prior to authorizing payment of bills; communicating with the claims examiner
regarding the cases assigned for vocational rehabilitation services; relaying important or time
sensitive information to the claims examiner so that action can be taken if needed; providing
guidance to the claims examiner on how to recognize when vocational services are necessary to
assist the claimant with returning to work; serving as a vocational resource to the claims
examiner and providing solutions for return-to-work barriers in cases.8
The RC’s responsibilities include, but are not limited to, the following: evaluating the
claimant’s vocational abilities and transferable skills; facilitating employment placement
including with the previous employer; arranging for vocational testing and training; overseeing
Occupational Rehabilitation Plans; conducting labor market surveys; formulating a vocational
reemployment plan; assisting the claimant with job-seeking skills such as resume building and
interview techniques; arranging for specialized ergonomic job modification services; and making
recommendations to the RS and claims examiner if a particular barrier is hindering the return-towork effort.9
If efforts to return the claimant to work with the employer are not successful, then the RC
will need to develop a plan for the claimant’s return to work with a new employer. During this
phase of rehabilitation, the RC will identify jobs that are medically and vocationally suitable and
reasonably available in the claimant’s commuting area.10
The RC’s documentation should support that the targeted positions are vocationally
suitable. If job placement will occur immediately after plan approval, then the claimant must be
capable of performing the identified jobs at the time of plan development. Vocational suitability
can be established through a transferable skills analysis and vocational testing. If the proposed
reemployment plan calls for training, then the evidence should establish that the claimant will
have the vocational skills for the targeted jobs following training. In both cases, the claimant’s
skills and training are compared to the specific vocational preparation requirements as described
in the Dictionary of Occupational Titles, or OWCP-determined equivalent.11

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Vocational Rehabilitation Services, Chapter 2.8132c
(February 2011).
8

Id.

9

Id.

10

Id. at Chapter 2.813.7

11

Id. at Chapter 2.813.7.a(2).

5

For rehabilitation efforts to be successful, the claims examiner, RS, RC and claimant
must have frequent and clear communication. Communication pertaining to any issues relevant
to rehabilitation should flow between all parties as needed. Rehabilitation is a team effort that
includes the claimant, claims examiner, RS and RC. It is essential for all members of this team
to remain informed of the progress of the case throughout the course of rehabilitation. The
claims examiner and RC are encouraged to discuss issues as needed, but they must remember to
include the RS in, or inform the RS of, the discussion. An important limitation to keep in mind
is that it is the responsibility of the RS, not the claims examiner, to direct RCs to change
vocational rehabilitation statuses, and to approve or terminate services.12
If the claimant does not locate employment at the end of the vocational rehabilitation
process, or if the claimant’s actual earnings are not representative of his or her capacity to earn
wages, further determination must be made based on the claimant’s ability to work in a selected
position.13 In cases where the claimant has undergone vocational rehabilitation, the RC will
submit a final report to the RS summarizing why vocational rehabilitation was unsuccessful and
listing two or three jobs which are medically and vocationally suitable for the claimant. Where
no vocational rehabilitation services were provided, the RS will have provided this report.
Included will be the corresponding job numbers from the Dictionary of Occupational Titles (or
OWCP-specified equivalent) and pay ranges in the relevant geographical area. The report should
describe how requirements for Specific Vocational Preparation were achieved. The RC will also
include the Dictionary of Occupational Titles’ description (or OWCP-specified equivalent) of
the duties and physical requirements of each job. The positions listed may be those in which
placement was attempted.
The RS will indicate to the claims examiner, using the OWCP-3, that a rating may be
based on this report. Because the RS is an expert in the field of vocational rehabilitation, the
claims examiner may rely on his or her opinion as to whether the job is reasonably available and
vocationally suitable.14
ANALYSIS
From the beginning, the RC assigned to assess appellant’s skills and abilities concluded
that sedentary work was unsuitable. In accordance with her duties, she performed a transferable
skills analysis to identify job goals that would be compatible with appellant’s education and
vocational abilities. She found that with appellant’s history of such heavy work as maintenance
and repair, warehouse work, forklift operating and construction, he had no transferable skills to
sedentary work. It was for this reason that she did not include positions such as cashier II in
appellant’s individual placement plan.
The RC’s August 14, 2008 statement reiterated that in 2005 it was her opinion that the
position of cashier II was not suitable employment for appellant. She had prepared a current
12

Id. at Chapter 2.813.14.a.

13

Id. at Chapter 2.813.19.d.

14

Id. at Chapter 2.814.8.b (October 2009).

6

demand characteristics comparison report specifically analyzing the job of cashier II, a
comparison showing that appellant shared no similar skill with the selected position. Her
opinion thus remained the same as it was in 2005, after OWCP had assigned her to assess
appellant’s skills and abilities. The RC believed that appellant, with his restrictions and work
background, might be best suited for work as a security guard and that remained the focus of her
job placement efforts.
Contrary to the assertions in OWCP’s August 9, 2005 notice of proposed reduction, the
RC did not report that appellant was employable in the position of cashier II; appellant did not
receive 90 days of placement assistance to help him secure employment as a cashier II; OWCP
did not advise appellant that his compensation would be reduced at the end of rehabilitation
services based upon the salary of a cashier II; the RC did not perform a labor market survey for
the position of cashier II and did not document that enough positions were reasonably available
in appellant’s commuting area with an entry-level pay of $280.00 per week.
The Board finds that appellant has not shown that OWCP’s September 12, 2005 wageearning capacity determination was, in fact, erroneous. The RS did report on May 10, 2005,
prior to active job placement efforts, that appellant had the ability to perform light-work
activities such as cashier II. The RS stated in an OWCP-3 status report that such and similar
positions were readily available in appellant’s commuting area with an entry-level pay of
$280.00 per week.
The RC may disagree, but as OWCP procedures explain, because the RS is an expert in
the field of vocational rehabilitation, the claims examiner may rely on his or her opinion as to
whether the job is reasonably available and vocationally suitable. There is no precedent to
support the argument, implicitly raised by appellant’s representative, that a conflict between the
RC and RS on the vocational suitability of a selected position requires a finding of error where
OWCP relied on its expert.15 At best, the RC’s August 14, 2008 statement highlights a lack of
clear communication and teamwork encouraged by OWCP procedures. But that falls short of the
burden appellant must meet to establish modification of a loss of wage-earning capacity
determination. A lack of communication does not show that OWCP’s decision was, in fact,
erroneous.
OWCP’s notice of proposed reduction does contain a number of misstatements about the
RC’s findings and efforts with respect to the selected position. But these inaccuracies are
immaterial to whether the selected position was, in fact, vocationally suitable. OWCP’s expert
in the field of vocational rehabilitation found that it was, and OWCP reasonably relied on that
finding, the RC’s disagreement notwithstanding.
15

Cf. Richard A. Raymer, Docket No. 96-1265 (issued November 19, 1998) (finding that as the RS’s report was
the only relevant vocational rehabilitation evidence of record at the time of OWCP’s decision, it constituted the
weight of the evidence and justified the reduction of the claimant’s monetary compensation); M.B., Docket No. 082366 (issued September 28, 2009) (although the Board will generally give great weight to OWCP’s RC, the Board
reversed a denial of modification where, prior to the loss of wage-earning capacity determination, the claimant’s
own vocational expert disagreed with and sufficiently rebutted the RC’s availability finding); R.C., Docket No. 11333 (issued October 4, 2011) (the Board was unwilling to defer to the RS’s technical expertise where the RS
accepted the RC’s largely unsubstantiated availability finding).

7

The Board finds that appellant has not met his burden to demonstrate that OWCP’s
September 12, 2005 determination of wage-earning capacity was, in fact, erroneous.16
Accordingly, the Board will affirm OWCP’s November 5, 2010 decision denying modification.
CONCLUSION
The Board finds that appellant has not met his burden to show that OWCP’s
September 12, 2005 wage-earning capacity determination was, in fact, erroneous.
ORDER
IT IS HEREBY ORDERED THAT the November 5, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 10, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

16

Appellant does not argue the other two grounds for modifying the determination.

8

